         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK
                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
 COMMODITY FUTURES TRADING
                                                                                 DOC #:
 COMMISSION,
                                                                                 DATE FILED: 8/10/2021
                                Plaintiff
                                                                 Case No. 1:20-cv-08132
                        v.
                                                                 Hon. Mary Kay Vyskocil
 HDR GLOBAL TRADING LIMITED, 100x
 HOLDINGS LIMITED, ABS GLOBAL
 TRADING LIMITED, SHINE EFFORT INC
 LIMITED, HDR GLOBAL SERVICES
 (BERMUDA) LIMITED, ARTHUR HAYES,
 BENJAMIN DELO, and SAMUEL REED,
                                Defendants


          CONSENT ORDER FOR PERMANENT INJUNCTION, CIVIL
          MONETARY PENALTY, AND OTHER EQUITABLE RELIEF
   AGAINST DEFENDANTS HDR GLOBAL TRADING LIMITED, 100x HOLDINGS
     LIMITED, SHINE EFFORT INC LIMITED, and HDR GLOBAL SERVICES
                         (BERMUDA) LIMITED

                                    I.       INTRODUCTION

       On October 1, 2020, Plaintiff Commodity Futures Trading Commission (“Commission”

or “CFTC”) filed a Complaint against Defendants HDR Global Trading Limited (“HDR”), 100x

Holdings Limited (100x”), ABS Global Trading Limited (“ABS”), Shine Effort Inc Limited

(“Shine”), and HDR Global Services (Bermuda) Limited (“HDR Services”), all doing business

as “BitMEX” (collectively “BitMEX”) as well as BitMEX’s co-founders Arthur Hayes

(“Hayes”), Benjamin Delo (“Delo”), and Samuel Reed (“Reed”), (collectively “Defendants”),

seeking injunctive and other equitable relief, as well as the imposition of civil penalties, for

violations of the Commodity Exchange Act (“Act”), 7 U.S.C. §§ 1–26 (2018), and the
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 2 of 22




Commission’s Regulations (“Regulations”) promulgated thereunder, 17 C.F.R. pts. 1–190

(2020). (“Complaint,” ECF No. 1.)1

                          II.     CONSENTS AND AGREEMENTS

       To effect settlement of all charges alleged in the Complaint against Defendants HDR,

100x, ABS, Shine, and HDR Services (“Settling Defendants”) without a trial on the merits or any

further judicial proceedings, Settling Defendants:

       1.      Consent to the entry of this Consent Order for Permanent Injunction, Civil

Monetary Penalty, and Other Equitable Relief Against Defendants HDR, 100x, ABS, Shine, and

HDR Services (“Consent Order”);

       2.      Affirm that they have read and agreed to this Consent Order voluntarily, and that

no promise, other than as specifically contained herein, or threat, has been made by the CFTC or

any member, officer, agent, or representative thereof, or by any other person, to induce consent

to this Consent Order;

       3.      Acknowledge proper service of the summonses and Complaint;

       4.      Admit the jurisdiction of this Court over them for purposes of this settlement, and

the subject matter of this action pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2018);




1
  On October 1, 2020, the U.S. Attorney’s Office for the Southern District of New York indicted
Hayes, Delo, and Reed, along with Greg Dwyer, on charges of: (1) willfully causing a financial
institution to violate the Bank Secrecy Act, in violation of 31 U.S.C. §§ 5318(h)(1) and (l),
5322(a) and (c); 31 C.F.R. §§ 1026.210 and 1026.220; and 18 U.S.C. § 2; and (2) conspiracy to
commit the same offense, in violation of 18 U.S.C. § 371. United States v. Hayes et al., 20 CR
500 (JFK) (S.D.N.Y.) (“United States v. Hayes”). Hayes, Delo, and Reed pleaded not guilty to
the criminal charges; the criminal case remains pending as of the date of this Consent Order. On
February 10, 2021, the U.S. Attorney for the Southern District of New York filed a motion to
intervene in this proceeding for the purpose of seeking a stay of discovery. The Court granted
the motion to intervene on March 24, 2021, but denied the motion to stay discovery without
prejudice.



                                                 2
          Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 3 of 22




        5.       Admit that venue properly lies with this Court pursuant to 7 U.S.C. § 13a-1(e);

        6.       Waive:

                 (a)      Any and all claims that they may possess under the Equal Access to
                          Justice Act, 5 U.S.C. § 504 (2018) and 28 U.S.C. § 2412 (2018), and/or
                          the rules promulgated by the Commission in conformity therewith, Part
                          148 of the Regulations, 17 C.F.R. pt. 148 (2020), relating to, or arising
                          from, this action;

                 (b)      Any and all claims that they may possess under the Small Business
                          Regulatory Enforcement Fairness Act of 1996, Pub. L. No. 104-121, tit. II,
                          §§ 201–253, 110 Stat. 847, 857–74 (codified as amended at 28 U.S.C.
                          § 2412 and in scattered sections of 5 U.S.C. and 15 U.S.C.), relating to, or
                          arising from, this action;

                 (c)      Any claim of Double Jeopardy based upon the institution of this action or
                          the entry in this action of any order imposing a civil monetary penalty or
                          any other relief, including this Consent Order; and

                 (d)      Any and all rights of appeal from this action;

        7.       Consent to the continued jurisdiction of this Court over them for the purpose of

implementing and enforcing the terms and conditions of this Consent Order and for any other

purpose relevant to this action, even if Settling Defendants now or in the future reside outside

this judicial district;

        8.       Agree that they will not oppose enforcement of this Consent Order on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure and

hereby waives any objection based thereon;

        9.       Agree that neither they nor any of their agents or employees under their authority

or control shall take any action or make any public statement denying, directly or indirectly, any

allegation in the Complaint or the Findings of Fact or Conclusions of Law in this Consent Order,

or creating or tending to create the impression that the Complaint and/or this Consent Order is

without a factual basis; provided, however, that nothing in this provision shall affect their:

(a) testimonial obligations, or (b) right to take positions in other proceedings to which the


                                                    3
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 4 of 22




Commission is not a party. Settling Defendants shall comply with this agreement, and shall

undertake all steps necessary to ensure that all of their agents and/or employees under their

authority or control understand and comply with this agreement2;

       10.     By consenting to the entry of this Consent Order, neither admit nor deny the

allegations of the Complaint or any Findings of Fact or Conclusions of Law in this Consent

Order, except the admissions in Paragraphs 4 and 5 above;

       11.     Consent to the use of the Findings of Fact or Conclusions of Law in this Consent

Order against the Settling Defendants and any affiliated or successor entities in this proceeding

and in any other proceeding brought by the Commission or to which the Commission is a party

or claimant, and for that limited purpose only agree that they shall be taken as true and correct

and be given preclusive effect therein, without further proof;

       12.     Do not consent, however, to the use of this Consent Order, or the Findings of Fact

or Conclusions of Law herein, as the sole basis for any other proceeding, including a proceeding

in which the registration of Settling Defendants may be affected, brought by the Commission or

to which the Commission is a party other than a: proceeding in bankruptcy or receivership; or

proceeding to enforce the terms of this Consent Order;

       13.     Do not consent to the use of this Consent Order, or the Findings of Fact or

Conclusions of Law herein, by any other party in any other proceeding; and

       14.     Agree that no provision of this Consent Order shall in any way limit or impair the

ability of any other person or entity to seek any legal or equitable remedy, if there is a basis in




2
 This provision shall not apply to any actions or public statements by Hayes, Delo, and/or Reed
with respect to charges against them in the present action, or to statements by Hayes, Delo, Reed,
and/or Greg Dwyer in United States. v. Hayes.


                                                  4
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 5 of 22




law and fact to do so, against Settling Defendants in any other proceeding, provided, however,

Settling Defendants do not agree that any provision of this Consent Order inures to the benefit

of, or confers rights on, any other person or entity to seek any legal or equitable remedy against

Settling Defendants that does not otherwise exist independently of this Consent Order; or that

this Consent Order and any provision herein is admissible in any proceeding not involving the

Commission.

               III.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

       The Court, being fully advised in the premises, finds that there is good cause for the entry

of this Consent Order and that there is no just reason for delay. The Court therefore directs the

entry of the following Findings of Fact, Conclusions of Law, permanent injunction, and equitable

relief pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), as set forth herein.

A.     Findings of Fact

       The Parties to this Consent Order

       15.     Plaintiff Commodity Futures Trading Commission is the independent federal

regulatory agency that is charged by Congress with administering and enforcing the Act and the

Regulations.

       16.     Defendant HDR Global Trading Limited was incorporated in the Seychelles in

2014 as a Seychelles International Business Company. From no later than November 2014

through at least October 1, 2020 (the “Relevant Period”), HDR has owned and operated the

BitMEX trading platform. “HDR” derives from the first letter of the last names of Hayes, Delo,

and Reed, who are the three primary ultimate owners of HDR and its various subsidiaries, each

holding approximately a one-third ownership interest in HDR. HDR has never been registered

with the Commission in any capacity.




                                                 5
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 6 of 22




       17.      Defendant 100x Holdings Limited holds itself out as “the holding group for HDR

Global Trading Limited and its assets, including the BitMEX platform, and [BitMEX’s] team of

best-in-class professionals in finance, web development, and high frequency algorithmic

trading.” 100x has never been registered with the Commission in any capacity.

       18.      Defendant ABS Global Trading Limited is a Delaware limited liability company

incorporated in 2017 through which BitMEX has conducted certain operations in the United

States. ABS is a subsidiary of HDR. ABS has never been registered with the Commission in

any capacity.

       19.      Defendant Shine Effort Inc Limited is a Hong Kong limited liability company

incorporated in 2014, and a subsidiary of HDR. During the Relevant Period, Shine was the

corporate entity through which BitMEX conducted proprietary trading on its own BitMEX

platform. Shine has never been registered with the Commission in any capacity.

       20.      Defendant HDR Global Services (Bermuda) Limited is a Bermudian limited

liability company incorporated in 2018 that employs certain personnel performing duties for

BitMEX. HDR Services has never been registered with the Commission in any capacity.

       The BitMEX Trading Platform and Products

       21.      BitMEX is a peer-to-peer “crypto-products platform” that offers the trading of

cryptocurrency derivatives, including derivatives on bitcoin, ether, and litecoin.

       22.      Throughout the Relevant Period, BitMEX operated as a common enterprise

through a number of affiliated entities, including Settling Defendants HDR, ABS, Shine, and

HDR Services, acting through their officers, agents, or employees.

       23.      During the Relevant Period, BitMEX offered leveraged trading of cryptocurrency

derivatives to retail (non-eligible contract participants (“non-ECPs”)) and institutional customers




                                                 6
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 7 of 22




in the U.S. and throughout the world through BitMEX’s website, www.bitmex.com, the BitMEX

mobile application, and by direct connection to its trading engine servers via the BitMEX

application programming interface (“API”). Customers in the U.S. placed orders to buy or sell

contracts directly through BitMEX’s user interfaces, including the website and API. During the

Relevant Period, BitMEX acted as the counterparty to certain transactions on its platform.

       24.        On May 13, 2016, BitMEX launched its first swap product, a “perpetual bitcoin

U.S. dollar leveraged swap product.” On its website, BitMEX has described its “Perpetual

Contract” (or “perpetual swap contract”) as “a product similar to a traditional Futures Contract in

how it trades.”

       25.        Throughout the Relevant Period, BitMEX conducted certain components of its

business and maintained a presence in the U.S., including maintaining an office in New York

from late 2017 until early 2019 and establishing a San Francisco office in 2017.

       26.        During the Relevant Period, BitMEX solicited orders from U.S.-based customers

for futures, options, and swaps through its website and on social media. The BitMEX website

and social media were available to and accessed by U.S.-based customers.

       27.        Throughout the Relevant Period, BitMEX’s U.S. customers were able to access

the BitMEX platform from the U.S.—either via API or through the BitMEX website accessed on

customers’ own computers located in the U.S. via a virtual private network (“VPN”). BitMEX

was aware that U.S. customers used VPNs to access the BitMEX platform.

       28.        During the Relevant Period, BitMEX offered, entered into, confirmed the

execution of, and otherwise conducted activities relating to commodity option transactions in

interstate commerce. These transactions were not executed on any registered board of trade, nor

was BitMEX registered as a foreign board of trade.




                                                  7
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 8 of 22




       29.     During the Relevant Period, BitMEX solicited or accepted orders for the purchase

or sale of commodities for future delivery; engaged in soliciting or accepting orders for swaps;

engaged in soliciting or accepting orders for retail commodity transactions, and/or acted as a

counterparty to those transactions; and, in connection with these activities, accepted money,

securities, or property, including bitcoin, to margin, guarantee, or secure resulting trades on the

BitMEX platform. In accordance with Section 1(a)(47)(iii) and (vi) of the Act, 7 U.S.C.

§§ 1a(47) (iii), (vi) (2018), the swaps solicited or accepted by BitMEX included “perpetual

swaps” or “perpetual contracts” on bitcoin, ether, and litecoin. During the Relevant Period,

BitMEX operated a facility for the trading of swaps—that is, a trading system or platform in

which more than one market participant has the ability to execute or trade swaps with more than

one other market participant on the system or platform—on digital assets including bitcoin,

ether, and litecoin without registering with the CFTC as a designated contract market or a swap

execution facility.

       30.     During the Relevant Period, BitMEX employed an inadequate supervisory system

and failed to perform its supervisory duties diligently. Among other things, BitMEX failed to

implement a customer identification program (“CIP”), including know-your-customer (“KYC”)

procedures, that would enable it to identify U.S. persons using the BitMEX platform—or

determine the true identity of the vast majority of its customers, whether from the U.S. or

elsewhere. BitMEX also failed to implement an adequate anti-money laundering (“AML”)

program, which is required to prevent or detect, among other things, terrorist financing or other

criminal activity, and failed to implement procedures to determine whether a customer appears

on lists of known or suspected terrorists or terrorist organizations such as those issued by the

Treasury Department’s Office of Foreign Assets Control (“OFAC”).




                                                  8
         Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 9 of 22




       31.     BitMEX represents it has engaged in remedial measures, including the

development of an AML program and user verification program. BitMEX has accelerated the

implementation of its enhanced internal controls designed to detect and prevent suspicious

transactions, such as the controls embedded in its user verification program; verified the

identities of all active users of its platform as of December 2020; appointed a Chief Compliance

Officer and hired new AML-dedicated compliance staff; and engaged an outside consultant to

conduct reviews and independent testing of BitMEX’s AML program, CIP, and KYC policies

and procedures.

B.     Conclusions of Law

       Jurisdiction and Venue

       32.     This Court possesses jurisdiction over this action pursuant to 28 U.S.C. § 1331

(2018) (codifying federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (providing that U.S.

district courts have original jurisdiction over civil actions commenced by the United States or by

any agency expressly authorized to sue by Act of Congress). Section 6c(a) of the Act, 7 U.S.C.

§ 13a-1(a) (2018), provides that the Commission may bring actions for injunctive relief or to

enforce compliance with the Act or any rule, regulation, or order thereunder in the proper district

court of the United States whenever it shall appear to the Commission that any person has

engaged, is engaging, or is about to engage in any act or practice constituting a violation of any

provision of the Act or any rule, regulation, or order thereunder.

       33.     Venue properly lies with this Court pursuant to 7 U.S.C. § 13a-1(e), because

Settling Defendants transacted business within this judicial district.




                                                  9
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 10 of 22




       Count I—BitMEX’s Execution of Futures Transactions on an Unregistered Board
       of Trade

       34.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, offered to

enter into, entered into, executed or confirmed the execution of transactions involving

commodities for future delivery on its platform that was not designated as a contract market and

thus violated Section 4(a) of the Act, 7 U.S.C. § 6(a) (2018).

       Count II—BitMEX’s Illegal Off-Exchange Commodity Options

       35.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, offered to

enter into, entered into, confirmed the execution of, maintained a position in, or otherwise

conducted activity related to any transaction in interstate commerce that is a commodity option

transaction not in compliance with and subject to the provisions of this Act, including any

Commission rule, regulation, or order thereunder and thus violated Section 4c(b) of the Act,

7 U.S.C. § 6c(b) (2018), and Regulation 32.2, 17 C.F.R. § 32.2 (2020).

       Count III—BitMEX’s Failure to Register as a Futures Commission Merchant

       36.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, acted as an

FCM without being registered with the Commission as required under the Act and thus violated

Section 4d of the Act, 7 U.S.C. § 6d (2018).

       Count IV—BitMEX’s Failure to Register as a Swap Execution Facility or
       Designated Contract Market

       37.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, operated a

facility for the trading or processing of swaps without being registered as a swap execution


                                                10
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 11 of 22




facility or as a designated contract market and thus violated Section 5h(a)(1) of the Act, 7 U.S.C.

§ 7b-3(1) (2018), and Regulation 37.3(a)(1), 17 C.F.R. § 37.3(a)(1) (2020).

       Count V—BitMEX’s Failure to Diligently Supervise its Partners, Officers,
       Employees, and Agents

       38.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, failed to

diligently supervise the handling by its officers, employees and agents of all commodity interest

accounts carried by BitMEX and all other activities relating to its business as a registrant and

thus violated Regulation 166.3, 17 C.F.R. § 166.3 (2020).

       Count VI—BitMEX’s Failure to Implement an Anti-Money Laundering Program, a
       Customer Identification Program, and Know-Your-Customer Procedures

       39.     By the conduct described above, Settling Defendants HDR, 100x, ABS, Shine,

and HDR Services, all acting as a common enterprise and doing business as BitMEX, failed to

comply with the Bank Secrecy Act and certain related regulations which require that a customer

identification program be adopted as part of a firm’s Bank Secrecy Act compliance program and

thus violated Regulation 42.2, 17 C.F.R. § 42.2 (2020).

                             IV.     PERMANENT INJUNCTION

       IT IS HEREBY ORDERED THAT:

       40.     Based upon and in connection with the foregoing conduct, pursuant to Section 6c

of the Act, 7 U.S.C. § 13a-1 (2018), Settling Defendants HDR, 100x, ABS, Shine, and HDR

Services are permanently restrained, enjoined, and prohibited from directly or indirectly:

       a.      offering to enter into retail commodity transactions, or contracts for the purchase

               or sale of bitcoin, litecoin, and ether for future delivery; entering into retail

               commodity transactions, or contracts for the purchase or sale of bitcoin, litecoin,




                                                  11
Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 12 of 22




     and ether for future delivery; confirming the execution of retail commodity

     transactions, or contracts for the purchase or sale of bitcoin, litecoin, and ether for

     future delivery; and conducting an office or business in the U.S. for the purpose of

     soliciting, or accepting any order for, or otherwise dealing in, any transaction in,

     or in connection with, retail commodity transactions or contracts for the purchase

     or sale of bitcoin, litecoin, and ether for future delivery without conducting their

     futures transactions on or subject to the rules of a board of trade that is designated

     or registered by the CFTC as a contract market, in violation of Section 4(a) of the

     Act, 7 U.S.C. § 6(a) (2018).

b.   offering to enter into, entering into, confirming the execution of, maintaining

     positions in, or otherwise conducting activities relating to commodity option

     transactions in interstate commerce which do not comply with the Act or any

     Regulations, in violation of Section 4c(b) of the Act, 7 U.S.C. § 6c(b) (2018), and

     Regulation 32.2, 17 C.F.R. § 32.2 (2020).

c.   engaging in soliciting or accepting orders for the purchase or sale of commodities

     for future delivery, engaging in soliciting or accepting orders for swaps, engaging

     in soliciting or accepting orders for agreements, contracts or transactions

     described in Section 2(c)(2)(D)(i) of the Act, 7 U.S.C. § 2(c)(2)(D)(i) (2018)

     (retail commodity transactions), and/or acting as a counterparty in agreements,

     contracts, or transactions described in 7 U.S.C. § 2(C)(2)(D)(i), and, in connection

     with these activities, accepting money, securities, or property (or extended credit

     in lieu thereof) to margin, guarantee, or secure resulting trades, in violation of

     Section 4d of the Act, 7 U.S.C. § 6d (2018).




                                       12
       Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 13 of 22




       d.     operating a facility for the trading of swaps—that is, a trading system or platform

              in which more than one market participant has the ability to execute or trade

              swaps with more than one other market participant on the system or platform—on

              digital assets including bitcoin, ether, and litecoin without registering with the

              CFTC as a designated contract market or a swap execution facility in violation of

              Section 5h(a)(1) of the Act, 7 U.S.C. § 7b-3(1) (2018), and Regulation 37.3(a)(1),

              17 C.F.R. § 37.3(a)(1) (2020).

       e.     failing to perform its supervisory duties diligently, in particular by failing to

              implement a Customer Identification Program, failing to implement and conduct

              Know-Your-Customer procedures, failing to implement Anti-Money Laundering

              procedures, and by failing to ensure that their partners, officers, employees, and

              agents lawfully and appropriately handle all commodity interest accounts, in

              violation of Regulation 166.3, 17 C.F.R. § 166.3 (2020).

       f.     failing to implement a Customer Identification Program, failing to implement

              Know-Your-Customer policies and procedures, failing to implement an Anti-

              Money Laundering program, failing to retain required customer information, and

              failing to implement procedures to determine whether a customer appears on lists

              of known or suspected terrorists or terrorist organizations such as those issued by

              the OFAC, in violation of Regulation 42.2, 17 C.F.R. § 42.2 (2020).

                V.      MONETARY AND OTHER EQUITABLE RELIEF

A.     Civil Monetary Penalty

       42.    Settling Defendants, jointly and severally, shall pay a civil monetary penalty in

the amount of One Hundred Million Dollars ($100,000,000) (“CMP Obligation”). Settling




                                                13
          Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 14 of 22




Defendants shall pay Fifty Million Dollars ($50,000,000) of the CMP Obligation to the

Commission within ten business days of the date of the entry of this Consent Order in the

manner described below in paragraph 45. The remaining Fifty Million Dollars ($50,000,000) of

the CMP Obligation shall be offset by payments made by, or amounts credited to, Defendants

HDR, 100x, ABS, Shine, and HDR Services pursuant to the Consent to the Assessment of Civil

Monetary Penalty entered by the Financial Crimes Enforcement Network in the matter of In re:

HDR Global Trading Limited, 100x Holdings Limited, ABS Global Trading Limited, Shine Effort

Inc Limited, HDR Global Services (Bermuda) Limited d/b/a BITMEX, Number 2021-XXX,

(“FinCEN Consent”). If not offset by payments or credits as provided here, or being collected by

FinCEN in full, any outstanding portions of the CMP Obligation shall be paid to the Commission

within ten days from the date required for payment of that portion of the CMP Obligation as set

forth in the FinCEN Consent or any notices provided for thereunder, including any Notices of

Negative Findings, in the manner described below in paragraph 45.

          43.   Settling Defendants HDR, 100x, ABS, Shine, and HDR Services shall provide to

the Commission information sufficient to determine the amounts that have been paid to or

credited by FinCEN pursuant to the FinCEN Consent within ten days of any such payment or

credit.

          44.   If the first Fifty Million dollars ($50,000,000) of the CMP Obligation is not paid

in full within ten business days of the date of entry of this Consent Order, then post-judgment

interest shall accrue on the unpaid portion of the first $50,000,000 of the CMP Obligation

beginning on the date of entry of this Consent Order and shall be determined by using the

Treasury Bill rate prevailing on the date of entry of this Consent Order pursuant to 28 U.S.C.

§ 1961 (2018). If the remaining Fifty Million dollars ($50,000,000) of the CMP Obligation is




                                                 14
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 15 of 22




not paid to, credited by, or being collected by FinCEN in full by the dates set forth in the

FinCEN Consent or any notices provided for thereunder, including any Notices of Negative

Findings, then post-judgment interest shall accrue on the unoffset, uncredited, or unpaid portion

of the CMP Obligation beginning from the date of the entry of the Consent Order and shall be

determined by using the Treasury Bill rate prevailing on the date of entry of this Consent Order

pursuant to 28 U.S.C. § 1961 (2018).

       45.     Settling Defendants shall pay the CMP Obligation, as well as any post-judgment

interest, by electronic funds transfer, U.S. postal money order, certified check, bank cashier’s

check, or bank money order. If payment is to be made other than by electronic funds transfer,

then the payment shall be made payable to the Commodity Futures Trading Commission and

sent to the address below:

               CFTC
               C/O ESC/AMK-326; RM 265
               6500 S. MacArthur Blvd.
               Oklahoma City, OK 73169
               (405) 954-6569 office
               (405) 954-1620 fax
               9-AMC-AR-CFTC@faa.gov

If payment by electronic funds transfer is chosen, Settling Defendants shall contact Marie Thorne

or her successor at the address above to receive payment instructions and shall fully comply with

those instructions. Settling Defendants shall accompany payment of the CMP Obligation with a

cover letter that identifies Settling Defendants and the name and docket number of this

proceeding. Settling Defendants shall simultaneously transmit copies of the cover letter and the

form of payment to the Chief Financial Officer, Commodity Futures Trading Commission, Three

Lafayette Centre, 1155 21st Street, NW, Washington, D.C. 20581.




                                                 15
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 16 of 22




B.      Provisions Related to Monetary Sanctions

        46.     Partial Satisfaction: Acceptance by the Commission of any partial payment of

Settling Defendants’ CMP Obligation shall not be deemed a waiver of their obligation to make

further payments pursuant to this Consent Order, or a waiver of the Commission’s right to seek

to compel payment of any remaining balance.

C.      Cooperation

        47.     Settling Defendants shall cooperate with the Commission, including the

Commission’s Division of Enforcement, in this action and in any current or future Commission

civil litigation or administrative matter related to, or arising from, this action.

D.      Settling Defendants’ Certifications

        48.     Settling Defendants have certified to the Commission that: (i) anyone located,

incorporated or otherwise established in, or a resident of, the U.S. is prohibited from accessing

Settling Defendants’ services, including the BitMEX trading platform; (ii) all active users of the

BitMEX platform have undergone BitMEX’s user-verification process, which incorporates

BitMEX’s “US Persons” policy and generally prohibits any user identified as a US Person from

accessing the BitMEX platform on a going-forward basis; and (iii) all users identified as US

Persons by BitMEX’s user-verification procedures, or unverified users, have in fact been blocked

from trading on the platform or making withdrawals.

        49.     Settling Defendants have also certified to the Commission that as of June 30,

2021, BitMEX will no longer maintain any operations or business functions in the United States

but for personnel performing information technology, systems maintenance, cyber

threat/intelligence, security testing, and security assurance functions; corresponding

administrative and compliance services; and board member participation. Settling Defendants




                                                   16
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 17 of 22




further certify that the personnel described in this paragraph 49 are not directly or indirectly

involved with marketing or solicitation of customers.

       50.     No later than ninety days after the entry of this Consent Order, BitMEX’s Chief

Compliance Officer, Malcolm Wright or his successor, shall certify in writing to the Commission

that BitMEX has: (i) removed all business operations and personnel from the United States, with

the limited exception of certain employees responsible only for information technology, systems

maintenance, cyber threat/intelligence, security testing, and security assurance functions,

corresponding administrative and compliance personnel, and board member participation, as

described above in paragraph 49; and (ii) blocked and will continue to block all US Persons, as

defined in BitMEX’s KYC policies and procedures, from its platform, unless and until BitMEX

obtains required registrations from the Commission.

VI.    MISCELLANEOUS PROVISIONS

       51.     Until such time as Settling Defendants satisfy in full their CMP Obligation, this

Consent Order, upon the commencement by or against any Settling Defendant of insolvency,

receivership or bankruptcy proceedings or any other proceedings for the settlement of any

Settling Defendant’s debts, all notices to creditors required to be furnished to the Commission

under Title 11 of the United States Code or other applicable law with respect to such insolvency,

receivership bankruptcy or other proceedings, shall be sent to the address below:

       Secretary of the Commission
       Legal Division
       Commodity Futures Trading Commission
       Three Lafayette Centre
       1155 21st Street N.W.
       Washington, DC 20581




                                                 17
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 18 of 22




       52.     Notice: All notices and certifications required to be given by any provision in this

Consent Order, except as set forth in paragraph 51, above, shall be sent by email and by certified

mail as follows:

Notice to Commission:

       Robert T. Howell, Deputy Director
       Commodity Futures Trading Commission, Chicago Regional Office
       525 West Monroe, Suite 1100
       Chicago, IL 60661
       RHowell@cftc.gov

Notice to Settling Defendants:

       HDR Global Trading Limited                     HDR Global Trading Limited
       100x Holdings Limited                          100x Holdings Limited
       ABS Global Trading Limited                     ABS Global Trading Limited
       Shine Effort Inc Limited                       Shine Effort Inc Limited
       HDR Global Services (Bermuda) Limited          HDR Global Services (Bermuda) Limited
       c/o Kathleen McArthur, Esq.                    c/o Gregory Mocek
       Sullivan & Cromwell LLP                        Allen & Overy LLP
       125 Broad Street                               1101 New York Avenue
       New York, NY 10004                             Washington, DC 20005
       mcarthurk@sullcrom.com                         gregory.mocek@allenovery.com

All such notices to the Commission shall reference the name and docket number of this action.

       53.     Change of Address/Phone: Until such time as Settling Defendants satisfy in full

their CMP Obligation as set forth in this Consent Order, Settling Defendants shall provide

written notice to the Commission by certified mail of any change to their telephone number and

mailing address within ten calendar days of the change.

       54.     Entire Agreement and Amendments: This Consent Order incorporates all of the

terms and conditions of the settlement among the parties hereto to date. Nothing shall serve to

amend or modify this Consent Order in any respect whatsoever, unless: (a) reduced to writing;

(b) signed by all parties hereto; and (c) approved by order of this Court.




                                                 18
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 19 of 22




       55.     Invalidation: If any provision of this Consent Order or if the application of any

provision or circumstance is held invalid, then the remainder of this Consent Order and the

application of the provision to any other person or circumstance shall not be affected by the

holding.

       56.     Waiver: The failure of any party to this Consent Order at any time to require

performance of any provision of this Consent Order shall in no manner affect the right of the

party at a later time to enforce the same or any other provision of this Consent Order. No waiver

in one or more instances of the breach of any provision contained in this Consent Order shall be

deemed to be or construed as a further or continuing waiver of such breach or waiver of the

breach of any other provision of this Consent Order.

       57.     Continuing Jurisdiction of this Court: This Court shall retain jurisdiction of this

action to ensure compliance with this Consent Order and for all other purposes related to this

action, including any motion by Defendants to modify or for relief from the terms of this

Consent Order.

       58.     Injunctive and Equitable Relief Provisions: The injunctive and equitable relief

provisions of this Consent Order shall be binding upon Settling Defendants, upon any person

under their authority or control, and upon any person who receives actual notice of this Consent

Order, by personal service, e-mail, facsimile, or otherwise insofar as he or she is acting in active

concert or participation with Defendants.

       59.     Authority: Alexander Hoeptner hereby warrants that this Consent Order has been

duly authorized by Settling Defendants HDR, 100x, ABS, Shine, and HDR Services and he has

been duly empowered to sign and submit this Consent Order on behalf of Settling Defendants

HDR, 100x, ABS, Shine, and HDR Services.




                                                 19
        Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 20 of 22




       60.        Counterparts and Facsimile Execution: This Consent Order may be executed in

two or more counterparts, all of which shall be considered one and the same agreement and shall

become effective when one or more counterparts have been signed by each of the parties hereto

and delivered (by facsimile, e-mail, or otherwise) to the other party, it being understood that all

parties need not sign the same counterpart. Any counterpart or other signature to this Consent

Order that is delivered by any means shall be deemed for all purposes as constituting good and

valid execution and delivery by such party of this Consent Order.

       61.        Contempt: Settling Defendants understand that the terms of the Consent Order

are enforceable through contempt proceedings, and that, in any such proceedings they may not

challenge the validity of this Consent Order.

       62.        Agreements and Undertakings: Settling Defendants shall comply with all of the

undertakings and agreements set forth in this Consent Order.

       There being no just reason for delay, the Clerk of the Court is hereby ordered to enter this

Consent Order for Injunctive Relief, Civil Monetary Penalty, and Other Equitable Relief Against

Defendants HDR Global Trading Limited, 100x Holdings Limited, ABS Global Trading Limited,

Shine Effort Inc Limited, and HDR Global Services (Bermuda) Limited forthwith and without

further notice.

IT IS SO ORDERED on this 10th day of August, 2021.



                                                __________________________________
                                                  _______
                                                       ____________
                                                       __        _ _____
                                                                      ____
                                                                         ____
                                                                         __ _ __
                                                                            __ _______
                                                                                    ___
                                                                                    __
                                                MARY  Y KAY
                                                        KAY VYSKOCIL
                                                              VYS
                                                                YSKOCI CIIL
                                                                       C
                                                UNITE ED STAT TES
                                                                E DISTRICT JUD     JUDGE




                                                  20
Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 21 of 22
Case 1:20-cv-08132-MKV Document 62 Filed 08/10/21 Page 22 of 22
